396 F.2d 805
Lucius J. BREELAND, Appellant,v.UNITED STATES of America, Appellee.
No. 24634.
United States Court of Appeals Fifth Circuit.
June 25, 1968, Certiorari Denied Oct. 14, 1968, See 89 S.Ct.132.

G. Wray Gill, Sr., George M. Leppert, New Orleans, La., for appellant.
Frederick W. Veters, Asst. U.S. Atty., New Orleans, La., Louis C. LaCour, U.S. Atty., for appellee.
Before TUTTLE and DYER, Circuit Judges, and MEHRTENS, District Judge.
PER CURIAM:


1
Appellant here complains that the trial court erred in failing to sever the trial as to the seven counts of mail fraud for which he was tried, and for the use of a fictitious name in an eighth count.  The violations alleged were under 18 U.S.C.A., 1341 in the first seven counts, and 18 U.S.C.A. 1342 in the eighth.


2
The trial court did not abuse its discretion in refusing to grant a separate trial on each count of the indictment.  In Nixon v. United States, 5 Cir., 1965, 352 F.2d 601, 602, we said: 'There is no general requirement for a separate trial on each count of the indictment of a single offender for multiple offenses.'  Although different mailings to different companies involving somewhat different false representations were involved, they all satisfied the requirement that they be 'of the same of similar character or based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.'  Rule 8, F.R.Cr.P.


3
The judgment is affirmed.